Citation Nr: 0900538	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-05 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee 


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from March 1968 to 
October 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision.
 

FINDINGS OF FACT

1.  The veteran's PTSD is productive of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, and mood.

2.  The evidence fails to show that the veteran's PTSD causes 
total occupational and social impairment.


CONCLUSION OF LAW

Criteria for a 70 percent rating for PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.130, Diagnostic Code (DC) 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

The veteran's service-connected PTSD is currently assigned a 
50 percent disability rating.  A 50 percent rating is 
assigned when PTSD causes occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or for 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent disability evaluation is warranted when PTSD 
causes occupational and social impairment with deficiencies 
in most areas such as work, school, family relations, 
judgment, thinking, or mood due to symptoms such as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or for an inability to 
establish and maintain effective relationships. 

A 100 percent rating is assigned when PTSD causes total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; intermittent 
inability to perform activities of living (including 
maintenance of minimal hygiene); disorientation to time or 
place; or, memory loss for names of close relatives, 
occupation, or own name.  Id.

The veteran contends that his PTSD is more severe than it is 
currently rated.  

At a hearing before the Board in March 2008, the veteran 
testified that he had not worked in about 25 years due to his 
inability to get along with anybody.  He stated that he was 
currently divorced; and the veteran's friend testified that 
the veteran was very limited socially as he seemed to get in 
fights or get drunk every time he went out.  The friend added 
that the veteran had been arrested more than 200 times, and 
estimated that the veteran had been in more than 400 fights.  
The veteran's friend described the veteran's average day as 
fairly isolated.  The veteran reported that he would often 
stop at the AMVETs post in the mornings when it was only him 
and the bartender, but as soon as other people would start to 
come in, the bartender would tell him to leave so that he 
would not get in a fight.

The evidence of record as a whole demonstrates that the 
veteran's PTSD is more severe than a 50 percent rating, as 
the veteran has been generally unable to control his 
impulses.   

In a private treatment record from March 2002, the veteran 
stated that he continued to handle most things fairly well, 
but would occasionally get really upset.  The veteran also 
reported having nightmares.  The veteran's mood was nervous 
and his affect was restricted.  His private doctor, Dr. 
Greenwood, wrote in May 2002 that the veteran continued to 
have PTSD symptomatology that affected him socially and 
personally; and opined that the veteran was totally disabled 
from fulltime work due to his PTSD and other medical 
conditions.

At a VA examination in May 2003, the veteran was very anxious 
and on guard.  He reported having approximately 3 nightmares 
each week and he stated that he had frequent flashbacks.  The 
veteran also reported occasional suicidal thinking. The 
examiner assigned a GAF of 44 and indicated that the 
veteran's PTSD symptoms were severe.

In August 2005, a former Assistant District Attorney who had 
previously prosecuted the veteran for various alcohol and 
substance related offenses indicated that having interacted 
with the veteran it was obvious that the veteran had 
difficulty holding a job or dealing with people in a job 
related structure.  In May 2006, the veteran's neighbor wrote 
a letter indicating that the veteran was very withdrawn and 
depressed.

Dr. Neece, a private psychologist, wrote a letter in May 
2006, indicating that since August 2005 the veteran had had 
more difficulty sleeping and he was more prone to hostile or 
violent reactions when in stressful interpersonal situations.

The veteran underwent a VA examination in June 2007 at which 
the veteran reported that he had not been in an altercation 
for 3 months since he got mad thinking about his ex-wife and 
shot his house up.  It was noted that the veteran had two 
children, but had no contact with them, and the veteran 
indicated that he had not seen his daughter in 7 years.  The 
veteran indicated that he would go to the AMVET club, because 
they "understood him" and he would not get in trouble 
there.  The veteran was clean, and cooperative.  His affect 
was appropriate and his mood was agitated.  The veteran was 
unable to do serial 7's.  The veteran was alert and oriented 
to person, place, and time.  His thought process and content 
was unremarkable.  The examiner found that the veteran did 
not understand the outcome of his behavior and found the 
veteran to be of below average intelligence.  The veteran had 
poor impulse control and had periodic homicidal ideations.  
He was able to maintain his hygiene.  The examiner concluded 
that the veteran's symptomatology was moderate and assigned a 
GAF of 65.  The examiner indicated that the veteran did not 
have total occupational and social impairment.

While the examiner in 2007 found that the veteran's PTSD 
symptomatology was moderate (or even mild based on the GAF 
score she assigned), the evidence of record has consistently 
showed that the veteran had extremely impaired impulse 
control which is one of the symptoms commonly associated with 
a 70 percent rating.  The veteran has reportedly been 
arrested more than 200 times for altercations; and he 
testified that he led a very isolated life due to his 
inability to deal with people.  It has also been noted by 
several doctors throughout the course of the veteran's appeal 
that his PTSD is severe.  As such, the evidence shows that 
the veteran's PTSD symptomatology is commensurate with a 70 
percent rating, and to that extent the veteran's claim is 
granted.

Nevertheless, while the veteran is socially and 
occupationally limited by his PTSD, the evidence fails to 
show that this impairment is total, so as to warrant a 100 
percent rating.  The veteran reportedly goes to the AMVETs 
club every morning.  He also had a friend testify on his 
behalf at his hearing, and a former prosecutor wrote a letter 
on his behalf.  Several family members also wrote letters on 
the veteran's behalf.  Additionally, the veteran's neighbor 
indicated that she checks in on the veteran after work each 
day.  Furthermore, in March 2003, the veteran's private 
doctor reported that the veteran was wheeled to his session 
by a friend who reportedly spent a lot of time with the 
veteran.  As such, it is clear that the veteran has at least 
a minimal amount of social interaction.  

Additionally, while the veteran has not worked in many years, 
this is due in part to his physical ailments that are 
unrelated to his PTSD.  For example, it was noted in a 
private treatment record in December 2005 that the veteran 
was not physically able to work; but the veteran was noted to 
be able to supervise his son on various construction projects 
that the veteran had been offered. 

Furthermore, at the veteran's June 2007 VA examination, the 
examiner specifically found that the veteran did not have 
total occupational and social impairment.


As such, it is apparent that while the veteran is 
occupationally and socially impaired, it is not total, and 
for that reason, the veteran fails to meet the criteria for a 
100 percent schedular rating.  


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Here, however, the veteran's claim was for 
service connection, with was granted.  He then appealed the 
downstream issue of the rating that had been assigned.  Under 
these circumstance, since the original claim was granted, 
there are no further notice requirements under the 
aforementioned law.  
 
With respect to the duty to assist, the relevant VA and 
private treatment records have been obtained.  The veteran 
was also provided with several VA examinations (the reports 
of which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
Board.  Accordingly, there is no prejudice to the veteran in 
adjudicating this appeal.


ORDER

A 70 percent rating for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


